Citation Nr: 1739706	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

	
REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1971.  He died in May 2000.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, the Appellant testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In February 2016, the Board denied service connection for the cause of the Veteran's death and DIC pursuant to 38 U.S.C.A. § 1318.

In November 2016 the United States Court of Appeals for Veterans Claims (Court) granted an October 2016 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.
The Veteran died in May 2000.  His death certificate shows that the immediate cause of death was septic shock due to acquired immune deficiency syndrome (AIDS).  At the time of his death, the Veteran was service-connected for post-traumatic stress disorder (PTSD), evaluated as 100 percent disabling effective July 1992.  The Appellant argues that PTSD caused or contributed to the Veteran's death because he contracted AIDS due to intravenous drug use, which she claims was a form of self-medication for PTSD.  

The JMR concluded that the Board should have assessed the credibility of the lay statements as well, because if credible, these factual assertions may have warranted a medical opinion to determine whether the Veteran's cause of death was related to his use of intravenous drugs.

While compensation for disorders incurred through willful misconduct, the abuse of alcohol or drugs, is generally precluded as a matter of law, see 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301 (2016), where the record establishes that the conduct in question is secondary to, or symptomatic of, a service-connected disability, compensation for the secondary disorder will be allowed.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Consequently, a VA opinion is necessary to determine the relationship between the Veteran's intravenous drug use and his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA medical opinion to determine the relationship between the Veteran's service-connected PTSD and his reported intravenous drug use.  The claims file must be made available to the VA examiner.

2. After reviewing the claims file, the examiner should answer the following:

Is it as least likely as not that the Veteran's intravenous drug use was proximately due to or the result of his service-connected PTSD (to include coping with PTSD)?

A complete rationale should accompany any opinions provided, to include consideration of the Veteran's surviving spouse's lay statements and the January 1997 VA examination indicating a history of intravenous drug use.

3. After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Appellant and her attorney with a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

